Citation Nr: 0204632	
Decision Date: 05/16/02    Archive Date: 05/24/02

DOCKET NO.  00-08 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a lung disorder.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had verified active military service from 
November 1952 to October 1956 and from August 1957 to August 
1961.

This matter came before the Board of Veterans' Appeals (Board 
or BVA) on appeal from an October 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  In August 2000, the Board 
remanded the case to the RO in response to a submission 
received by the RO in May 2000, in which the veteran 
requested a personal hearing before a member of the Board 
sitting at the RO.  The hearing was scheduled and the veteran 
was informed of the date, time and location of the hearing, 
but he failed to report for the hearing and the case was 
returned to the Board.  In August 2001, the Board again 
remanded the case for necessary development.  That 
development has been accomplished, and the case is again 
before the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Clear and unmistakable evidence demonstrates that a lung 
disorder, identified as asthma, existed prior to entrance 
into service.

3.  There is competent evidence in the form of a medical 
opinion, that the veteran's preexisting lung disease, now 
characterized as chronic obstructive pulmonary disease 
(COPD), increased in severity during military service beyond 
the natural progress of the disease.


CONCLUSION OF LAW

A lung disorder characterized as COPD was aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1113, 
1153, 5103A, 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306 (2001), 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary considerations

As a preliminary matter, the Board notes that during the 
pendency of this appeal on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) (codified 
at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107), which 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate 
claims for benefits under laws administered by VA.  VCAA is 
applicable to all claims filed on or after the date of 
enactment or filed before the date of enactment and not yet 
final as of that date.  VCAA, Pub. L. No. 106-475, § 7(b), 
114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) (none of which is applicable to the 
present appeal), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, generally where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise will be satisfied.   

Under the VCAA and implementing VA regulations, VA has a duty 
to notify a claimant and his or her representative of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2001).  Second, VA has a duty to assist 
a claimant in obtaining evidence necessary to substantiate 
his or her claims.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).  

In the instant case, the Board finds that VA has fulfilled 
both its duties to notify and assist imposed by the VCAA.  As 
explained in the Introduction above, the issue before the 
Board is service connection for a lung disorder.  The veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim in letters provided by the RO, as well 
as in the statement of the case (SOC) issued in April 2000, 
and the supplemental statement of the case (SSOC) issued in 
December 2001.  The Board notes that the RO sent the veteran 
a letter regarding the necessary elements of his claim 
subsequent to the Board's recent remand.  Thus, the Board 
finds that VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained; thus, VA has satisfied its duty to assist as set 
forth in the VCAA.  The veteran's complete service medical 
records have been obtained and associated with the claims 
folder.  Of particular relevance as to the issue currently on 
appeal, the veteran was initially afforded a VA examination 
in January 2000 as well as a second examination in October 
2001 as requested in the Board's remand.  

The Board finds that in accordance with the VCAA and 
implementing regulations, the RO did continue its efforts to 
obtain all relevant medical records until it was reasonably 
certain that such records did not exist or that further 
efforts to obtain those records would be futile.  Thus, the 
Board finds that there is no indication that there is 
additional available evidence to substantiate the veteran's 
claim which has not been obtained and associated with the 
claims folder.  Therefore, VA has satisfied its duty to 
assist the veteran in the development of his claim.


II.  Service Connection Claim

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  The evidence may 
show affirmatively that such a disease or injury was incurred 
in or aggravated by service, or statutory presumptions may be 
applied to establish service connection.  With chronic 
disease shown as such in service or within the presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected, unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (2001).

Regulations provide that a preexisting injury or disease will 
be considered to have been aggravated by active duty service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.306(a) (2001).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  A veteran who served 
during a period of war or during peacetime service after 
December 31, 1946 is presumed in sound condition except for 
defects noted when examined and accepted for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2001).  
The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by showing that 
the disorder existed prior to service; if the government 
meets this requirement, it must then show that the condition 
was not aggravated in service.  Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  Temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient 
to be considered aggravation unless the underlying condition, 
as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b) (2001).

Further, under the provisions of 38 C.F.R. § 3.102, when, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, 
such doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  The 
question is whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).

The veteran claims that he suffers from a lung disorder that 
resulted because the asthma he had as a child was aggravated 
by the rigors of such service.  He urges that his present 
lung condition, characterized as COPD, is related to the pre-
service asthma.  He has presented medical opinion evidence 
that the COPD could likely have been caused by rigorous 
physical activity performed in service which worsened his 
preexisting lung condition.   

The evidence of record shows that the veteran had negative 
chest X-rays at the time of initial enlistment in November 
1952 and again at separation from his first period of service 
in October 1956.  At the time of enlistment he denied a 
history of asthma.  Sick call visits show no indication of 
asthma or lung problems.  There was one episode of 
pharyngitis in November 1952 without reference to pulmonary 
or lung involvement.  A chest X-ray examination in September 
1954 revealed hilar and perihilar exaggeration, hilar 
calcification, ncd (not considered disqualifying).  

The veteran was found to have no pulmonary problems at the 
time of his enlistment physical examination for his second 
period of service in August 1957.  He was treated for 
bronchitis and a cold in October 1957.  An X-ray taken at 
that time to rule out pneumonitis was negative.  He was 
treated for a cough and cold in September 1959 at which time 
he reported a 2 month history of being sick off and on.  The 
diagnosis was bronchitis and asthmatic.  The veteran was 
treated with ephedrine.  The veteran reported a history of 
childhood asthma, with no current problems, at the time of 
separation from his first period of service in 1961.  

Records show that, following service, the veteran sought 
treatment for pulmonary problems in 1996.  His diagnosis at 
that time was COPD and asthma.  Private records dated from 
April 1996 to June 1999 show that he reported a history of 
childhood asthma.  He stated that he had quit smoking 20 
years prior to 1996.  The veteran was being treated with 
albuterol inhaler and Atrovent.  

A medical report from Kenneth A. Muckala, M.D., dated in 
November 1999, notes the veteran's history of asthmatic 
bronchitis as a child and youth.  Dr. Muckala stated that the 
veteran reported he was hospitalized for pneumonia twice in 
service.  The doctor observed that the veteran had no 
problems with these conditions when he entered service 
initially, but that the rigors of basic training caused the 
veteran to experience asthmatic bronchitis and pneumonia in 
service.  The doctor noted the veteran's current COPD and 
asthma.  The doctor opined that it was reasonable to assume 
that scarring and step like deterioration occurred with these 
episodes, thereby worsening the condition.  He indicated that 
medical literature confirmed that episodes of bronchial 
pneumonia lead to conditions such as COPD.  Dr. Muckala 
opined that the alleged episodes of bronchial pneumonia in 
service support the claim for service connection.  

VA treatment records date from July 1999 to February 2000.  
These show severe obstruction of the airway as well as low 
vital capacity.  

The veteran underwent a VA examination in January 2000.  At 
that time, the veteran reported that his childhood asthma had 
not bothered him for years prior to service.  He also 
indicated that he had not had an asthma attack recently, but 
that he currently used albuterol and Atrovent inhalers daily.  
The diagnosis was COPD.  The examiner noted that the veteran 
spent eight years in service and had only one episode of 
infectious bronchitis as reflected in the service medical 
records.  Thus, the examiner opined that the current lung 
disease was more likely related to the veteran's history of 
smoking.  

The veteran was afforded an additional VA examination in 
October 2001.  The veteran's history of smoking was described 
as one pack per day, beginning in service, until about 20 
years ago.  While in the Navy, he was often exposed to foggy 
conditions and diesel fuel.  The veteran reported being 
treated or hospitalized twice in service for asthma or 
bronchitis, and of currently having a severe lung condition.  
The examiner's assessment, following evaluation, was COPD.  
The examiner commented that the service records showed 
treatment as noted above, in 1957 and 1959.  It was the 
examiner's opinion that the veteran had mild reactive airway 
disease in childhood with most likely exacerbation existing 
without need for frequent treatment.  The examiner opined 
that it was as likely as not that the veteran continued to 
have this mild quiescent form of respiratory disease/asthma 
in service.  In reference to Dr. Muckala's statement 
regarding scarring and the step-like nature of each episode, 
the examiner noted that the X-rays did not show scarring 
during service.  The examiner noted the veteran's smoking in 
service.  It was considered as likely as not that the 
veteran's current COPD was minimally casually related to 
service.  

Although the veteran was presumed sound upon entrance into 
service for diseases and defects not noted, the evidence of 
record indicates that the veteran did have childhood asthma 
prior to service.  All of the post-service examiners have 
indicated that the veteran likely did have a respiratory 
disorder characterized as asthma prior to his military 
service.  The veteran has not indicated his disagreement with 
this conclusion, albeit noting that the asthma had not 
bothered him for some time prior to his entrance into 
service, nor has he presented evidence to the contrary.  
Thus, the Board finds that he is not entitled to the 
presumption of soundness on entrance with regard to asthma.  
38 U.S.C.A. §§ 1110, 1111; 38 C.F.R. § 3.304(b). 

In this case, the evidence is clear that the veteran's lung 
disorder, specifically asthma, was a disease which existed 
prior to service.  Such disease may qualify for service 
connection if there has been an increase in severity during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306 (b).

The Board notes that essentially, there are three medical 
opinions of record.  The veteran's private physician and two 
VA examiners have expressed opinions in this case as to the 
relationship, if any, between the veteran's service and his 
now-diagnosed COPD.  For reasons set forth below, however, 
the Board has determined that greater weight must be placed 
on the second VA opinion rather than the other two opinions 
of record. 

In this regard, the Board notes that the January 2000 VA 
examiner opined that the veteran's current lung disorder, 
COPD, was more likely related to the veteran's history of 
smoking rather than to any other incident of service.  
However, as noted in the Board's August 2001 remand, that 
examiner also noted only one episode of bronchitis in 
service, when, as noted above, there were at least two 
episodes reported.  Thus, as the factual premise for this 
opinion is flawed, the opinion may not be accorded 
significant weight in this case.  Further, the Board 
acknowledges that the veteran has reported that he started 
smoking in service and this examiner did indicate that he 
felt the veteran's COPD was more likely related to smoking.  
However, although for claims filed prior to June 10, 1998, 
service connection could be obtained for disability resulting 
from tobacco use in service if certain criteria were met, 
effective June 10, 1998, 38 U.S.C. § 1103 essentially bars 
service connection on the basis that a disease or injury is 
attributable to the use of tobacco products during service.  
This provision applies to all claims filed after June 9, 
1998, including the appellant's claim, which was filed in 
April 1999.   Therefore, service connection for the veteran's 
lung disorder on the basis of his tobacco use during service 
is legally prohibited.  See 66 Fed. Reg. 18195 (April 6, 
2001); VAOPGCPREC 19-97; 65 Fed. Reg. 7807-7809 (Feb. 16, 
2000). 

As to Dr. Muckala's opinion, the Board observes that his 
opinion, too, contains an inaccurate factual premise.  
Service X-rays were reported to be negative for scarring 
which would indicate, as set out by Dr. Muckala, 
deterioration.  It is significant to note that the X-ray 
evidence in the service medical record is contrary to Dr. 
Muckala's presumption which was a primary foundation for his 
theory that the condition was worsened in service.  Moreover, 
Dr. Muckala indicated that the veteran had a history of 
having acute bronchial pneumonia in service on two occasions, 
yet, as noted above, there is no documented episode of 
pneumonia in service.  Thus, his theory that the veteran's 
episodes of bronchial pneumonia in service caused scarring, 
pulmonary changes and step-like deterioration of pulmonary 
function thereby worsening the veteran's pulmonary condition 
must be considered of limited probative value as it is not 
consistent with or supported by the medical records.  

The Board has, however, given considerable weight to the 
opinion of the most recent examiner as it is consistent with 
the medical records.  This examiner, who reviewed the 
veteran's service medical records, found no evidence of 
chronic scarring on X-ray and also noted that medical records 
failed to show any significant or even moderate deterioration 
of the veteran's respiratory or pulmonary condition that 
occurred while the veteran was in the military, contrary to 
Dr. Muckala's opinion.  The October 2001 examiner did, 
however, find that the evidence did indicate that the veteran 
had a mild type of reactive airway disorder that likely 
preexisted the veteran's military service.  He also found it 
as likely as not that the veteran continued to have a mild 
quiescent form of respiratory disease/asthma that was only 
exacerbated at certain times.  He found it likely that the 
veteran did not complain when he had mild episodes and found 
it not uncommon that individuals like the veteran at the time 
he was in service probably only sought treatment with severe 
or moderately severe exacerbations.  He also noted the 
veteran's history of being exposed to diesel fuel while in 
the Navy and being in wet or foggy conditions.  He emphasized 
the veteran's history of smoking in service and afterwards 
and found that it was more likely that the veteran's smoking 
served as an extrinsic factor that greatly enhanced the 
veteran's deterioration although, as noted above, this is not 
a factor for consideration in this case.  He then concluded 
that the current COPD was minimally casually related to 
service.  However, regardless of the degree of causality and 
regardless of whether there are several likely inservice 
causes of even a small degree of the veteran's current lung 
disorder, this examiner did ascribe some degree of the 
veteran's current COPD to the veteran's military service.  
Thus, resolving all doubt in the veteran's favor regarding 
the several factors, exclusive of the veteran's inservice 
tobacco use, that the most recent examiner opines have caused 
the veteran's current lung disorder, the Board finds that 
this opinion does support the veteran's theory that his 
current condition is causally related to service.  

The Board may adopt a medical expert opinion where the expert 
has provided reasons and bases for an opinion and has fairly 
considered the material evidence of record that appears to 
support an veteran's position.  See Wray v. Brown, 7 Vet. 
App. 488, 493 (1995); see also Miller v. West, 11 Vet. 
App. 345, 348 (1998) (medical opinions must be supported by 
clinical findings in the record) and Bielby v. Brown, 7 Vet. 
App. 260, 268 (1994) (an independent medical opinion, at a 
minimum, must review a claimant's file as to military service 
and medical conditions while in service; otherwise, the 
opinion is considered uninformed and valueless on the issue 
of causation).  The Board is satisfied that the recent VA 
medical opinion, based on thorough review of all the evidence 
in the claims folder, may be accepted as persuasive evidence 
supporting the veteran's claim that he is currently disabled 
due to inservice aggravation of a preexisting condition.  All 
material factors were addressed in the opinion, particularly 
the medical opinion evidence of aggravation during service.  
The Board, of course, is not free to reach its own medical 
conclusions, but must assess the credibility of evidence, 
including expert medical opinions, and determine the weight 
to be given to the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993).  It has weighed all the evidence, and 
finds that, under the circumstances, service connection for a 
lung disorder characterized as COPD must be granted.


ORDER

Service connection for chronic obstructive pulmonary disease, 
claimed as a lung disorder, is granted.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

